UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT F 1934 Date of Report:February 27, 2009 Commission File Number: 000-53461 MANTRA VENTURE GROUP LTD. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (state or other jurisdiction of incorporation or organization) 1205 – 207 West Hastings Street Vancouver, British Columbia, V6B 1H7 (Address of principal executive offices) (604) 609 Issuer’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into Material Definitive Agreement On February 27, 2009 Mantra Venture Group Ltd. (the “Company”), entered into an exclusive option agreement with Synergy BioMetals Recovery Systems Inc. (“BioMetals”) for the acquisition of an exclusive worldwide license of BioMetals’ mine wastewater purification technology.The agreement obligates the parties to negotiate for the acquisition of the technology in good faith and expires on March 31, 2009.The agreement may be extended by the Company to May 31, 2009 through a payment of approximately $4,000 (CAD $5,000) to BioMetals.The agreement is attached as Exhibit Item 9.01 Financial Statements and Exhibits Exhibit 10.1 Option Agreement entered into with Synergy BioMetals Recovery Systems Inc. on February 27, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 2, 2009 MANTRA VENTURE GROUP LTD. (Registrant) By:/s/ Larry Kristof President and Chief Executive Officer
